Citation Nr: 1227813	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent disabling for migraine headaches prior to May 27, 2011, and to an evaluation in excess of 30 percent disabling from May 27, 2011, forward.  

3.  Entitlement to an evaluation in excess of 10 percent disabling for status post discectomy, L5-S1, with history of traumatic arthritis.  

4.  Entitlement to a compensable evaluation for sciatica right lower extremity associated with the service-connected disability of status post discectomy, L5-S1, with history of traumatic arthritis, for the period prior to May 24, 2011; and to an evaluation in excess of 10 percent disabling from May 24, 2011, forward.  

5.  Entitlement to a compensable evaluation for sciatica left lower extremity associated with the service-connected disability of status post discectomy, L5-S1, with history of traumatic arthritis, for the period prior to May 24, 2011; and to an evaluation in excess of 10 percent disabling from May 24, 2011, forward.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2012, the Veteran testified via videoconference before the undersigned.  A transcript of that hearing is associated with the claims file.  

The Board has listed on the title page two issues not separately listed in a statement of the case or a supplemental statement of the case issued by the RO - the issues of the ratings assigned for left and right lower extremity sciatica.  When VA received the Veteran's claim of entitlement to an increased rating for her low back disability, that disability was described as "S/P discetomy, L5-S1, with history of traumatic arthritis and sciatica both SI joints."  That was also the description of the low back disability in the July 2008 rating decision on appeal and in the July 2009 statement of the case, following which the Veteran perfected her appeal to the Board.  In an August 2011 rating decision, the RO assigned separate compensable (10 percent) evaluations for sciatica of the right lower extremity and of the left lower extremity as associated with her low back disability.  In the reasons for the decision, the RO stated that previous to that decision, the Veteran's sciatica symptoms were noncompensable and included in the evaluation for the back disability but more recently the evidence showed an increase in the severity of the symptoms and therefore separate evaluations were assigned.  

Because the rating decision that the Veteran appealed included the noncompensable sciatica symptoms, which are part and parcel to her low back disability, he appealed those neurologic manifestations of her service-connected low back disability as well as any orthopedic manifestations.  Of note is that the Schedule for Rating Disabilities specifies that neurologic and orthopedic manifestations of spine disabilities will be assigned separate ratings under the appropriate diagnostic codes.  38 C.F.R. § 4.71a.  Hence, all ratings for all manifestations of the Veteran's service connected low back disability remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that claimants on both original claims and claims for increased disability ratings are "presumed to be seeking the maximum benefit allowed by law and regulation").  

The issue of entitlement to service connection for right carpal tunnel syndrome and the issues of entitlement to higher evaluations for the all manifestations of the Veteran's service-connected low back disability (issues 3, 4, and 5, listed on the title page) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Prior to May 27, 2011, the Veteran's migraine headaches did not result in characteristic prostrating attacks occurring on an average of once or more a month for several months.  

2.  For the period beginning on May 27, 2011, the Veteran's migraine headaches did not result in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling have not been met for the Veteran's headaches for any period prior to May 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2011). 

2.  The criteria for an evaluation in excess of 30 percent disabling have not been met for the Veteran's headaches for any period on or after May 27, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation - Headaches

Service connection for mixed headaches, migrainous and minor muscle contraction type, was established in a rating decision mailed to the Veteran in January 1995.  At that time the RO assigned a 10 percent evaluation effective in September 1994.  In an August 2011 rating decision, the RO increased the evaluation to 30 percent, effective May 24, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The RO received the Veteran's most recent claim for an increased rating for headaches in January 2007.  The most probative evidence, therefore, is that which tends to show the severity of her headaches from January 2006, forward.  Hart, 21 Vet. App. at 509 (stating the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

In September 2003, VA afforded the Veteran an examination with regard to a claim for higher evaluations for a number of service-connected conditions including headaches.  During a September 2003 examination of her spine, the Veteran reported worsening of her headaches over the previous two years.  She reported that the headaches occurred daily.  

June 2006 treatment notes from the Brain and Spine Center, signed by "M.H.," M.D., include impression of occipital neuralgia.  Dr. M.H. noted that following occipital nerve blocks her headaches had significantly improved.  

October 2006 VA Neurology consult notes document that the Veteran had daily headaches of two types; described as holocranial, 5 out of 10; and severe, 10 out of 10 throbbing with n/v/d, photo/phonopobia, scintillating scotoma.  Also listed is that she had dizziness with the severe headaches.  A January 2007 VA Neurology outpatient note documents that she reported having two or three dull achy headaches per week.  

In June 2007, the Veteran underwent a VA examination with regard to her claim for a higher evaluation for headaches.  The examiner noted her report of suffering from a constant headache.  She reported that in the past six months she had missed eight days of work due to headache.  She also estimated that of eight to ten weekend days she was in bed because of headaches.  The assessment was chronic daily headache with a prostrating migraine several times per month.  

March and June 2009 neurology outpatient notes document that the Veteran reported suffering from a constant dull headache most days with two to three episodes of severe headache per month. 

VA treatment notes from November 2010 document her report of unilateral throbbing headaches with associated photophobia, phonophobia, and nausea; occurring two to three times per week.  Other notes describe this as a classic migraine.  

In May 2011, the Veteran underwent another VA C&P examination with regard to her headaches.  She reported that she suffers from a headache one to two times per week and in the past six months had missed five days of work due to the headaches.  It was noted that she is not currently working.  The assessment was migraine headaches recurring twice per week with two prostrating attacks per month over the past six months.  The examiner addressed whether her headaches rendered her unemployable, stating that it was difficult to say.  He said "I have patients with more severe migraines who remain employed."  

During the May 2012 hearing, the Veteran testified that her headaches force her to lie down.  She testified that her headaches had not worsened in the past year.  

The RO has evaluated the Veteran's headaches under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches.  The Board finds no other appropriate schedular criteria.  Under those criteria, a 10 percent evaluation is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2011).  A 30 percent evaluation is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  Id.  A 50 percent evaluation is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

The Veteran's report, during the May 2012 hearing, that her headaches force her to lie down is evidence that she has prostrating headaches.  The first question to be resolved is when the evidence shows her to first have prostrating headaches that average once per month.  The September 2003 report does not provide any such evidence nor does the June 2006 treatment notes signed by Dr. M.H.  There is some question when viewing the October 2006 report of daily headaches with a host of symptoms including dizziness but the January 2007 outpatient notes documenting two or three dull achy headaches per week tends to show that she did not have prostrating headaches of once or more per month at that time.  The description of "dull and achy" is reasonably interpreted by the Board as not indicative of prostrating headaches.  The report of the June 2007 examination of spending eight to ten days in bed on the weekend due to headaches has been considered by the Board.  However, that she specifically reported that this occurred on the weekends leads the Board to the conclusion that while she may have remained in bed on those days, if the headaches were truly prostrating during that time frame, there would be no choice in remaining in bed on the weekends as opposed to at any random time when the headaches occurred.  It is also considered that she reported missing eight days of work in a six month period but when this is considered in the context of also reporting that she stayed in bed because of the headaches on the weekends it leads to the conclusion that she was not so affected during the eight days of missed work.  This evidence the Board finds to show that as of June 2007 she was not experiencing prostrating headaches one or more times per month.  When considered with all of the evidence at and around that time frame, the Board concludes that the preponderance of the evidence is against a finding that her headache disability approximated the criteria for higher than a 10 percent evaluation up to that time.  

None of the evidence between June 2007 and the May 2011 examination tends to show that the Veteran had prostrating headaches.  There is thus no basis for finding that her headaches approximated the criteria for an evaluation higher than the 10 percent assigned during that period.  

The Board has also considered whether the schedular criteria for an evaluation higher than 30 percent have been approximated for the period beginning in May 2011.  During that examination she reported missing five days of school and had two prostrating attacks per month.  Although she reported that she is not currently working, the Board finds that this description of her headaches is not such that they are productive of severe economic inadaptability.  While two prostrating attacks per month likely cause some economic inadaptability this number of attacks, taken together with the evidence that she is able to attend school on all but five days of the month, leads the Board to the conclusion that the level of economic inadaptability is not severe.  Finally, the Board finds that two prostrating headaches per month do not approximate the criterion of "very frequent completely prostrating and prolonged attacks."  

These findings are supported by the Veteran's testimony in May 2012 that, although she did miss work and school because of the headaches, she was able to go to work and school.  She also testified that her headaches tended to ebb and flow and that they were stable and medications seemed to be working.  

Nor does the Board find that referral for extraschedular consideration is warranted in this case.  The criteria for evaluating migraine headaches accounts for all of her symptomatology.  This the Board determines from the statement in the November 2010 treatment notes referring to throbbing headaches with associated photophobia, phonophobia, and nausea as classic migraines.  The ratings depend essentially on the frequency of prostrating headaches which necessarily encompasses pain, with or without photophobia or other characteristics, including nausea and dizziness that result in the prostrating effect.  The schedule also contemplates the level of the Veteran's symptomatology and a level greater than that from which she suffers.  For these reasons, the Board declines to remand this issue for referral for extraschedular consideration.  

For the reasons just explained, the Board finds that the preponderance of evidence is against assigning an evaluation or evaluations higher than those already assigned for any period of time on appeal by application Diagnostic Code 8100 and that referral for extraschedular consideration is not warranted.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed a claim for a total rating based upon individual unemployability (TDIU) and the RO sent her a letter in April 2011 providing her with notice as to the evidence needed to substantiate that claim.  In the instant decision, the Board does not decide whether the Veteran is unemployable due to her service connected disabilities, including her headaches. The RO has not yet adjudicated that claim and it is being treated as a separate issue.  It is noted that the Veteran has several service-connected disabilities and has been assigned seven different compensable evaluations as well as seven other noncompensable evaluations.  The disability picture is therefore a complicated one and the RO may well be in the process of developing the issue.  Therefore, it would be premature for the Board to address the issue in this document.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  





ORDER

Entitlement to an evaluation in excess of 10 percent disabling for migraine headaches prior to May 27, 2011, and to an evaluation in excess of 30 percent disabling from May 27, 2011, forward, is denied.  


REMAND

Increased Rating - Low Back

During the May 2012 hearing, the Veteran testified that her low back disability had worsened in the past year.  She testified that she is losing feeling in her legs and losing use of her back and legs.  The most recent medical examination of the Veteran's spine was in May 2011.  VA must order a new examination "when the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition."  Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Given the Veteran's testimony, a remand is necessary to afford her another examination so that VA can adequately evaluate the current state of the low back disability, including the sicatica. 


Service Connection - Right Carpal Tunnel Syndrome

The Veteran contends that her right carpal tunnel syndrome was caused by repetitive motion during her long career as an aircraft mechanic.  

Service treatment records show that the Veteran served in the U.S. Air Force as a Jet Engine Technician.  She was separated from active service in August 1994.  Treatment notes from July 2003 document that she worked at an Air Force Base in aircraft maintenance.  An insurance document from January 1997 shows the Veteran's employer at that time to be an aviation company.  Another insurance form from May 2009 shows that her employer was a different aviation (aerospace) company.  It is clear that the Veteran has worked as a mechanic both during service and after service.  

Associated with the claims file is a form indicating that the Veteran reported left hand numbness in the median nerve distribution related to a June 2001 employment related accident.  An electromyography study was conducted for both hands.  The report, from Jeff Anderson Regional Medical Center, states that the study was normal, including as to the left and right median and ulnar nerves.  It concluded that there was no electrophysiologic evidence of carpal tunnel syndrome, polyneuropathy, or radiculopathy.  Recommendation was to repeat the study in two to four months if the symptoms persisted.  

The first mention of neurologic symptoms of her right forearm, wrist, or hand is found in the report of a September 2003 VA examination conducted in response to a claim involving a different disability.  She reported numbness in her hands.  

A January 2004 VA neurologic surgery consult documents that the Veteran had a longstanding history of neck and shoulder pain and entire right arm numbness extending to all fingers of the right hand.  She also reported lesser, but similar, symptoms of the left arm.  The only significant examination finding was that sensory was diminished to the entire left upper extremity.  Diagnosis was cervical spondylosis without myelopathy or radiculopathy.  

April 2006 VA treatment notes document the Veteran's report of numbness of her arms.  She reported that this occurs especially when she is driving.  The note states "[h]ad while in the military."  

Treatment notes from the Brain and Spine Center document that Dr. "M.H." advised her to wear a wrist splint on the right side.  Shortly after that recommendation, a nerve conduction study was conducted in June 2006.  The study was abnormal and it was noted that it was indicative of right carpal tunnel syndrome.  In January 2007, the RO received the Veteran's claim of entitlement to service connection for carpal tunnel syndrome.  

There is an April 2007 VA neurosurgery consult note documenting that the Veteran was working as an aircraft mechanic and over the past several months had experienced weakness in her grip and bilateral arm pain that radiated from the lateral arms down to the elbows.  Assessment was possible early myelopathy versus carpal tunnel syndrome and electromyography and nerve conduction velocity studies were planned.  

June 2007 VA neurology consult notes that she was referred for possible cervical radiculopathy.  She reported pain, loss of feeling, and weakness in both arms.  She reported that these intermittent symptoms were present since the 1980s and has been worsening for the past two years.  This note documents that the Veteran was, as of the June 2007 note, an aircraft mechanic and did repetitive work with ratchets and drills.  Nerve conduction studies were normal.  The interpretation was normal electromyography study of the right upper extremity without evidence of medial nerve entrapment of cervical radiculopathy.  

September 2007 VA neurosurgery outpatient notes include a history that the Veteran was currently an auto mechanic who complained of pain in both hands, worse on the right, which had been progressive over the past several months.  The impression was possible carpal tunnel syndrome.  It was noted that the electroneuromyography (ENMG) was negative but the examination of the Veteran was consistent with carpal tunnel syndrome.  

June 2007 notes of treatment by a private physician, "D.M.," M.D. document that the Veteran presented with upper extremity pain and parathesis, mostly on the right side.  He stated that it had been documented in the past that she had carpal tunnel syndrome and that she was going to VA of repeat electromyography studies.  He also stated as follows:  "The nature of her work (aircraft mechanic) suggests strongly to me that this is work related (i.e. service related, given that she is in the military)."  In May 2009, the Veteran underwent a right carpal tunnel decompression performed by a Dr. D.M..  

During the May 2012 hearing before the Board, the Veteran testified that a physician had told her that her carpal tunnel syndrome was due to service and remarked that this information was already submitted.  

Although it appears that Dr. D.M. interpreted her work as an aircraft mechanic in 2007 as military service, his statement is a nexus statement relating her carpal tunnel to work as an aircraft mechanic and she worked in this function both during service and after service.  What is lacking is a medical opinion that takes into consideration the significance, if any, of her job functions during service and after service, including the relative timing of such.  The diagnosed carpal tunnel syndrome, her duties in the military, and Dr. D.M.'s statement, together with the lack of any more specific medical opinion, trigger VA's duty to provide a medical examination and obtain a medical opinion as to whether her right carpal tunnel syndrome was caused by her active service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  This is to be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to her claim of entitlement to service connection for right carpal tunnel syndrome.  The claims file must be made available to the examiner, the examiner must review the claims file, including a copy of this entire Remand, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right carpal tunnel syndrome had onset during her active service or was caused by her active service.  The examiner must take into consideration the Veteran's statements as well as her service and post service occupational functions.  A complete rationale must be provided for any conclusion reached.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Ensure that the Veteran is scheduled for a VA examination with regard to her claim of entitlement to an increased evaluation for service-connected post discectomy, L5-S1, with history of traumatic arthritis to include sciatica of each lower extremity.  The claims file must be made available to the examiner, the examiner must review the claims file, including a copy of this entire Remand, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

All indicated studies should be performed, and all findings reported in detail.  As to neurologic manifestations, the examiner must describe the manifestations and whether such are mild, moderate, moderately severe, or severe.  A rationale must be provided for any opinion rendered.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, a complete explanation as to why this is so must be provided.  See Jones, supra.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, it must be indicated in the claims folder whether the notification was returned as undeliverable.

4.  Then, after verifying that the above development is complete, readjudicate the issues that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


